BALLARD SPAHR LLP
100 NORTH CITY PARKWAY, SUITE 1750

LAS VEGAS, NEVADA 89106

(702) 471-7000 FAX (702) 471-7070

oo OoN A oO BF wO NY =

wo wpm Dw HO NH WY WH WD NO Ff SKF KY | Se FP KF EF KE
on Oo a £&® WO NH Fe CO 6 DB NHN DO A FF WO NY KK OO

Case 3:18-cv-00388-LRH-CBC Document 60 Filed 05/06/19 Page 1 of3

Abran E. Vigil

Nevada Bar No. 7548
Justin A. Shiroff

Nevada Bar No. 12869
BALLARD SPAHR LLP

1980 Festival Plaza Drive, Suite 900
Las Vegas, Nevada 89135
Telephone: (702) 471-7000
Facsimile: (702) 471-7070
vigila@ballardspahr.com
shiroffj@ballardspahr.com

Attorneys for Third-Party Defendant
Resource Marketing Services, LLC
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

THOMAS BAXTER, ELLLIE BAXTER
and THOMAS BAXTER, JR., as heirs of | Case No. 3:18-cv-00388-LRH-CBC
NISA BAXTER; and THOMAS BAXTER,
JR., as Personal Representative of the

Estate of NISA BAXTER, STIPULATION AND ORDER TO
EXTEND TIME TO RESPOND TO
Plaintiffs, THIRD-PARTY COMPLAINT
vs. Second Request
LAKE MICHIGAN DISTILLING

COMPANY, LLC, a Foreign Limited
Liability Company, GLYCERIN
TRADERS, a Foreign Limited Liability
Company, COLBY ZEEDYK, an
individual, DENNIS ZEEDYK, an
individual, DANIELLE BENJAMIN, an
individual, and DOES I-X,

Defendants.

 

GLYCERIN TRADERS, LLC,
Third-Party Plaintiff,

vs.

RESOURCE MARKETING SERVICES,
LLC d/b/a RESOURCE MARKETING
SERVICE, INC.,

Third-Party Defendant.

 

 

 

 

DMWEST #36885392 v1

 

 
BALLARD SPAHR LLP
100 NORTH CITY PARKWAY, SUITE 1750

oO wonrnn&k FF Ww NH

etme
ao FF WO HO —& O&O

(702) 471-7000 FAX (702) 471-7070

LAS VEGAS, NEVADA 89106
wo bo bo tb ew bp np bw —_ _ —_ —_
“yN ® oOo ee WO NH = oO Oo ON SD

wo
@

 

 

Case 3:18-cv-00388-LRH-CBC Document 60 Filed 05/06/19 Page 2 of 3

Third-Party Defendant Resource Marketing Services, LLC, ‘“RMS”) and
Defendant/Third-Party Plaintiff Glycerin Traders, LLC (“Glycerin”) (collectively, the
“Parties”), hereby stipulate and agree that RMS has up to and including May 17,
2019 to respond to Glycerin’s Third-Party Complaint (ECF No. 40), to provide RMS
time to investigate Glycerin’s allegations, and evaluate potential resolution.

This is the second request for an extension, and is made in good faith and not

for purposes of delay.
Dated: May 6, 2019. Dated: May 6, 2019.

ALVERSON TAYLOR & SANDERS BALLARD SPAHR LLP

By: _/s/ Alexander Williams__ By: __/s/ Justin Shiroff.

 

Kurt R. Bonds, Esq. Abran E. Vigil, Esq.

Nevada Bar No. 6228 Nevada Bar No. 7548

Alexander P. Williams, Esq. Justin A. Shiroff, Esq.

Nevada Bar No. 14644 Nevada Bar No. 12869

6605 Grand Montecito Parkway 1980 Festival Plaza Drive, Site 900
Suite 200 Las Vegas, NV 89135

Las Vegas, NV 89149 Telephone: (702) 471-7000

Telephone: (702) 384-7000
Attorneys for Third-Party Defendant
Attorneys for Defendant Resource Marketing Services, LLC

Glycerin Traders, LLC

IT IS SO ORDERED.

 

UNITED STATE6 MAGISTRATE JUDGE

DATED: [Yor 4

DMWEST #36885392 v1

 
BALLARD SPAHR LLP
1980 FESTIVAL PLAZA DRIVE, SUITE 900

LAS VEGAS, NEVADA 89135

(702) 47-7000 FAX (702) 471-7070

_
ao

oO onan» fF oO NH =

meet
ao fF WO NO —|§ OO

on wo YY WN YH YS NY NY NOS he hlhUre
on fo oa ft WO NK Oo HO OB SN

 

 

Case 3:18-cv-00388-LRH-CBC Document 60 Filed 05/06/19 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that on May 6, 2019, and pursuant to FRCP 5, a true copy of the
foregoing, Stipulation and Order to Extend Time to Respond to the Third Party
Complaint was filed via the court's CM/ECF System and electronically served on all

parties set up to receive service in this matter.

/s/ Mary Kay Carlton
An Employee of Ballard Spahr LLP

DMWEST #36885392 v1

 
